CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Fax: (808) 566-6900
Email: cchoi@hibklaw.com; aito@hibklaw.com

Proposed Attorneys for Debtor
and Debtor-in-Possession

             IN THE UNITED STATES BANKRUPTCY COURT

                 FOR THE DISTRICT OF HAWAII
In re                         BK. NO. 19-01083
                              (Chapter 11)
IBIS NETWORKS, INC.,

            Debtor and
            Debtor-in-Possession.




                       BALANCE SHEET;
                  STATEMENT OF OPERATIONS;
                    CASH-FLOW STATEMENT;
                 FEDERAL INCOME TAX RETURN;
            DECLARATION UNDER PENALTY OF PERJURY




 U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 1 of 31
                                             Ibis Networks Inc
                                                BALANCE SHEET
                                               As of August 26, 2019


                                                                                                              TOTAL
ASSETS
 Current Assets
 Bank Accounts
  10100 Ibis Networks Inc - checking                                                                          147.39
  10200 Ibis Networks Trust Account                                                                              0.00
  10300 Petty Cash                                                                                              10.60
  10301 Barter Bank Account                                                                                      0.00
  10401 Bank of Hawaii Checking                                                                               361.20
  10500 Chase Bank Account                                                                                  37,262.67
 Total Bank Accounts                                                                                       $37,781.86
 Accounts Receivable
  11000 Accounts Receivable                                                                                 93,518.22
 Total Accounts Receivable                                                                                 $93,518.22
 Other Current Assets
  10001 Undeposited Funds                                                                                        0.00
  12000 Inventory Asset                                                                                          0.00
   12010 Inventory Asset - Hardware                                                                         21,146.41
   12200 Work In Progress                                                                                   16,852.54
   12300 Finished Goods                                                                                     10,702.32
  Total 12000 Inventory Asset                                                                               48,701.27
  13400 Non-deductible Expense                                                                                   0.00
  13500 Advance to Employee                                                                                      0.00
   13510 Non-Corporate Travel                                                                                    0.00
   13520 Other                                                                                                   0.00
  Total 13500 Advance to Employee                                                                                0.00
  13600 Allowance for Bad Debts                                                                                  0.00
  14000 Prepaid Expenses                                                                                     1,094.00
   14500 Security Deposit                                                                                   14,845.59
  Total 14000 Prepaid Expenses                                                                              15,939.59
  19100 Debt Issuance Cost                                                                                       0.00
  19200 Capital Raising Cost                                                                                     0.00
  Uncategorized Asset                                                                                         -534.04
 Total Other Current Assets                                                                                $64,106.82
 Total Current Assets                                                                                  $195,406.90
 Fixed Assets
 15000 Capitalized Software Cost                                                                                 0.00
 15500 Patents                                                                                             200,000.00
 15600 Design                                                                                                    0.00
 15700 Organizational Costs                                                                                      0.00
 16000 Accumulated Amortization                                                                            -66,084.40
 17000 Furniture and Equipment                                                                                   0.00
 18000 Accumulated Depreciation                                                                                  0.00
 Total Fixed Assets                                                                                    $133,915.60


           U.S. Bankruptcy Court - Hawaii
                              Accrual          #19-01083
                                      Basis Tuesday, September 3,Dkt
                                                                 2019# 26 PMFiled
                                                                     06:59   GMT-7 09/03/19 Page 2 of 31         1/2
                                                                                                                  TOTAL
TOTAL ASSETS                                                                                                $329,322.50

LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 Accounts Payable                                                                                      502,173.67
  Total Accounts Payable                                                                                    $502,173.67
  Other Current Liabilities
   21000 Accrued Compensation                                                                                        0.00
   22000 Deferred Revenue                                                                                            0.00
   23000 Accrued Interest Expense                                                                                    0.00
   25000 Sales Tax Payable                                                                                         -64.79
   27070 James Pappas Trust Loan Payable                                                                       850,000.00
   27090 National Funding Loan Payable                                                                               0.00
   28000 Sales Tax Agency Payable                                                                                    0.00
    28100 CA Department of Tax and Fee Administration Payable                                                   25,905.60
    28200 Hawaii State Tax Collector Payable                                                                         0.00
    28400 Federal Tax Payable                                                                                        0.00
    28500 California State Board of Equalization Payable                                                             0.00
   Total 28000 Sales Tax Agency Payable                                                                         25,905.60
   29000 Notes Payable                                                                                               0.00
  Total Other Current Liabilities                                                                           $875,840.81
 Total Current Liabilities                                                                                $1,378,014.48
 Long-Term Liabilities
  27080 Bank of Hawaii Line of Credit                                                                          750,000.00
  27085 Sales Commission                                                                                        28,502.82
 Total Long-Term Liabilities                                                                                $778,502.82
 Total Liabilities                                                                                        $2,156,517.30
 Equity
 30000 Opening Balance Equity                                                                                        0.00
 30100 Capital Stock                                                                                            13,300.00
 30150 Series A Preferred Stock                                                                            2,417,641.09
 30160 Series A-1 Preferred Stock                                                                          2,239,240.68
 30170 2018 Bridge Funding                                                                                 2,023,193.00
 32000 Retained Earnings                                                                                  -7,282,315.00
 Net Income                                                                                               -1,238,254.57
 Total Equity                                                                                            $ -1,827,194.80
TOTAL LIABILITIES AND EQUITY                                                                                $329,322.50




               U.S. Bankruptcy Court - Hawaii
                                  Accrual          #19-01083
                                          Basis Tuesday, September 3,Dkt
                                                                     2019# 26 PMFiled
                                                                         06:59   GMT-7 09/03/19 Page 3 of 31         2/2
                                             Ibis Networks Inc
                                               PROFIT AND LOSS
                                            January 1 - August 26, 2019


                                                                                                              TOTAL
Income
 40000 Services                                                                                            218,181.72
 41000 Equipment Sales                                                                                      73,927.20
 48100 Sales - Software                                                                                      1,050.00
 Sales of Product Income                                                                                   -28,502.82
 Uncategorized Income                                                                                            1.93
Total Income                                                                                           $264,658.03
Cost of Goods Sold
 50000 Cost of Goods Sold                                                                                   34,795.52
  50100 Materials                                                                                            1,123.14
  50110 Purchases - Hardware for Resale                                                                       385.76
  50120 Purchases - Software for Resale                                                                     91,780.24
  50130 Supplies                                                                                              326.83
  Total 50100 Materials                                                                                     93,615.97
  50200 Freight and Shipping Costs                                                                          24,978.13
  50400 Manufacturing Costs                                                                                   150.00
  50500 Licenses and Fees                                                                                    5,106.00
 Total 50000 Cost of Goods Sold                                                                            158,645.62
Total Cost of Goods Sold                                                                               $158,645.62
GROSS PROFIT                                                                                           $106,012.41
Expenses
 59000 Taxes Paid
  59300 California State Taxes                                                                                800.00
 Total 59000 Taxes Paid                                                                                       800.00
 60400 Bank Service Charges                                                                                   722.55
  60430 Interest Paid                                                                                       26,782.86
  60450 Merchant Account Fees                                                                                    0.44
 Total 60400 Bank Service Charges                                                                           27,505.85
 60800 Continuing Education                                                                                     68.31
 60900 Contract Employees
  60940 Contract Employees - Other                                                                          70,737.33
 Total 60900 Contract Employees                                                                             70,737.33
 61000 G&A Labor (Leased Employees)                                                                        106,135.04
  61100 Salaries & Wages                                                                                   692,175.62
  61500 Payroll Taxes                                                                                       64,807.39
  61600 Insurance                                                                                           36,975.70
  61700 Payroll Processing Fee                                                                               9,618.80
 Total 61000 G&A Labor (Leased Employees)                                                                  909,712.55
 62500 Dues and Subscriptions                                                                                 165.00
  62510 Memberships                                                                                           129.00
 Total 62500 Dues and Subscriptions                                                                           294.00
 63300 Insurance Expense                                                                                     5,712.73



           U.S. Bankruptcy Court - Hawaii
                              Accrual          #19-01083
                                      Basis Tuesday, September 3,Dkt
                                                                 2019# 26 PMFiled
                                                                     06:59   GMT-7 09/03/19 Page 4 of 31         1/3
                                                                                                                TOTAL
 64000 Marketing Expense
  64030 Conferences                                                                                           16,114.99
  64050 Networking                                                                                             1,785.00
  64080 Printing Fees                                                                                           178.64
 Total 64000 Marketing Expense                                                                                18,078.63
 64300 Meals and Entertainment                                                                                 3,921.29
 64500 Office Expense                                                                                              8.68
  64525 Computer & Internet Expenses                                                                          22,091.41
  64580 Postage                                                                                                1,855.22
  64590 Office Supplies                                                                                        1,335.95
 Total 64500 Office Expense                                                                                   25,291.26
 65100 Operating Supplies                                                                                       234.66
 65500 Parking                                                                                                  380.77
 66700 Professional Fees                                                                                        182.72
  66710 Accounting                                                                                             1,000.00
  66720 Consulting Expense                                                                                    53,126.80
  66750 Legal                                                                                                 46,413.99
 Total 66700 Professional Fees                                                                               100,723.51
 67100 Rent Expense                                                                                           41,282.17
 68400 Travel Expense
  68410 Airfare                                                                                               15,802.42
  68420 Ground Transportation                                                                                 10,425.75
  68430 Hotel                                                                                                 11,457.05
  68440 Meals & Entertainment                                                                                  3,299.16
  68450 Parking                                                                                                1,024.53
 Total 68400 Travel Expense                                                                                   42,008.91
 68600 Utilities
  68610 Telephone Expense                                                                                       627.80
 Total 68600 Utilities                                                                                          627.80
 69000 Employee Fringe                                                                                         2,499.75
  69200 Employee Parking                                                                                       4,278.07
  69500 Bus Passes                                                                                              490.00
 Total 69000 Employee Fringe                                                                                   7,267.82
 72000 Regulatory Fees/Filing Fees                                                                                21.00
 74000 Organization Expense                                                                                     426.45
  74100 Other Miscellaneous Service Cost                                                                      43,042.27
  74200 Regulatory Fees                                                                                           25.00
 Total 74000 Organization Expense                                                                             43,493.72
 76000 Amortization Expense                                                                                   11,666.69
 78000 Funding Activities
  78100 Presentation Fees                                                                                      3,850.00
 Total 78000 Funding Activities                                                                                3,850.00
 Purchases                                                                                                     2,200.00
 QuickBooks Payments Fees                                                                                         84.21
Total Expenses                                                                                          $1,315,963.21
NET OPERATING INCOME                                                                                   $ -1,209,950.80
Other Income
 10510 Interest Earned - Chase Account                                                                             5.57



             U.S. Bankruptcy Court - Hawaii
                                Accrual          #19-01083
                                        Basis Tuesday, September 3,Dkt
                                                                   2019# 26 PMFiled
                                                                       06:59   GMT-7 09/03/19 Page 5 of 31         2/3
                                                                                                              TOTAL
Total Other Income                                                                                              $5.57
Other Expenses
 71000 Interest Expense                                                                                     28,309.34
Total Other Expenses                                                                                       $28,309.34
NET OTHER INCOME                                                                                       $ -28,303.77
NET INCOME                                                                                           $ -1,238,254.57




           U.S. Bankruptcy Court - Hawaii
                              Accrual          #19-01083
                                      Basis Tuesday, September 3,Dkt
                                                                 2019# 26 PMFiled
                                                                     06:59   GMT-7 09/03/19 Page 6 of 31         3/3
                                                     Ibis Networks Inc
                                               STATEMENT OF CASH FLOWS
                                                     January 1 - August 26, 2019


                                                                                                             TOTAL
OPERATING ACTIVITIES
 Net Income                                                                                          -1,238,254.57
 Adjustments to reconcile Net Income to Net Cash provided by operations:
  11000 Accounts Receivable                                                                               -48,148.61
  12010 Inventory Asset:Inventory Asset - Hardware                                                         32,308.46
  12200 Inventory Asset:Work In Progress                                                                   -4,477.40
  12300 Inventory Asset:Finished Goods                                                                    -10,702.32
  14000 Prepaid Expenses                                                                                     -499.00
  14500 Prepaid Expenses:Security Deposit                                                                    600.00
  Uncategorized Asset                                                                                        534.04
  20000 Accounts Payable                                                                                  107,150.66
  22000 Deferred Revenue                                                                                        0.00
  25000 Sales Tax Payable                                                                                     -64.79
  27070 James Pappas Trust Loan Payable                                                                   850,000.00
  28000 Sales Tax Agency Payable                                                                                0.00
  28100 Sales Tax Agency Payable:CA Department of Tax and Fee Administration                              -28,532.09
  Payable
  28200 Sales Tax Agency Payable:Hawaii State Tax Collector Payable                                             0.00
 Total Adjustments to reconcile Net Income to Net Cash provided by operations:                            898,168.95
Net cash provided by operating activities                                                            $ -340,085.62
INVESTING ACTIVITIES
 16000 Accumulated Amortization                                                                            11,666.69
Net cash provided by investing activities                                                                 $11,666.69
FINANCING ACTIVITIES
 27085 Sales Commission                                                                                    28,502.82
 30100 Capital Stock                                                                                       12,500.00
 30170 2018 Bridge Funding                                                                                 50,000.00
Net cash provided by financing activities                                                                 $91,002.82
NET CASH INCREASE FOR PERIOD                                                                         $ -237,416.11
Cash at beginning of period                                                                               275,197.97
CASH AT END OF PERIOD                                                                                     $37,781.86




            U.S. Bankruptcy Court - Hawaii     #19-01083
                                     Tuesday, September         Dkt #
                                                        3, 2019 06:58 PM26  Filed 09/03/19 Page 7 of 31
                                                                         GMT-7                                  1/1
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 8 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 9 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 10 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 11 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 12 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 13 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 14 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 15 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 16 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 17 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 18 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 19 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 20 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 21 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 22 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 23 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 24 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 25 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 26 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 27 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 28 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 29 of 31
U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 30 of 31
 Fill in this information to identify the case:

 Debtor name         IBIS NETWORKS, INC.

 United States Bankruptcy Court for the:            DISTRICT OF HAWAII

 Case number (if known)         19-01083
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration     Balance Sheet, Statement of Operations, Cash Flow Statement, and
                                                                             Federal Income Tax Return

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 3, 2019                       X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Sivapriya Vijayakumar
                                                                         Printed name

                                                                         President
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




             U.S. Bankruptcy Court - Hawaii #19-01083 Dkt # 26 Filed 09/03/19 Page 31 of 31
